Citation Nr: 1710438	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for left knee disability, to include status post-surgical intervention for exacerbation of patellofemoral syndrome. 

2. Entitlement to an initial rating in excess of 10 percent for a right knee disability, to include status post-surgical intervention for exacerbation of patellofemoral syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran was a Naval Academy Cadet from June 2009 to May 2004.  She served in the U.S. Navy from May 2004 to April 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In September 2014, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The issue of increased rating for left knee scarring was adjudicated separately at the time of this prior Board decision is not currently before the Board.


FINDINGS OF FACT

1. The evidence of record does not reflect that the flexion of the Veteran's left knee is limited to 45 degrees or her extension is limited to 10 degrees or more; however, the Veteran's functional loss equates to a flexion limited to 30 degrees.

2. The evidence of record does not reflect that the flexion of the Veteran's right knee is limited to 45 degrees or her extension is limited to 10 degrees or more; however, the Veteran's functional loss equates to a flexion limited to 30 degrees.

3. The Veteran suffers from slight instability of the left knee.

4. The Veteran suffers from slight instability of the right knee.  



CONCLUSIONS OF LAW

1. The Veteran meets the requirements for an initial disability rating of 20 percent for a left knee disability, to include status post-surgical intervention for exacerbation of patellofemoral syndrome for the entire period in appellate status.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5260, 5261 (2016).

2. The Veteran meets the requirements for an initial disability rating for 20 percent for right knee disability to include patellofemoral syndrome for the entire period in appellate status.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5260, 5261 (2016).

3. The Veteran meets the requirements for a separate rating of 10 percent for left knee instability for the entire period in appellate status. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5257 (2016).

4. The Veteran meets the requirements for a separate rating of 10 percent for right knee instability for the entire period in appellate status. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In May 2009, prior to the rating decision on appeal, the Veteran was provided an adequate notice letter that addressed the assignment of effective dates.  There is no further legal duty to provide notice in this initial higher rating appeal.

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  Additionally, the Veteran was afforded VA examinations in June 2009, August 2012, and December 2014.  As discussed in greater detail below, the Board finds that these examinations, in aggregate, contain sufficient evidence upon which to adjudicate these claims and the Veteran has not asserted otherwise.

Neither the Veteran nor her representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  Thus, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist her with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

III. Increased Ratings

a. Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1. If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation. This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id.   

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's knee disabilities are rating under Codes 5256 to 5263.  Under Code 5260, limitation of knee flexion warrants a 30 percent rating when limited to 15 degrees, a 20 percent rating when limited to 30 degrees, a 10 percent rating when limited to 45 degrees, and a 0 percent rating when limited to 60 degrees (or lesser limitation). 38 C.F.R. § 4.71a. 

Under Code 5261, limitation of knee extension warrants a 50 percent rating when limited to 45 degrees, 30 percent rating when limited to 20 degrees, a 20 percent rating when limited to 15 degrees, a 10 percent rating when limited to 10 degrees, and a 0 percent rating when limited to 5 degrees (or lesser limitation).

Under Code 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

Knee disabilities may also be rated under Code 5257 based on recurrent subluxation or lateral instability. Under Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a. 

Consideration of other diagnostic codes for rating knee disability (5256, 5259, 5262, 5263) is inappropriate in this case because the Veteran's bilateral knee disabilities do not include the pathology required in the criteria for those Codes (ankylosis, symptomatic removal of semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum). 38 C.F.R. § 4.71a.  

b. Knee Disabilities

The Veteran is seeking an increased initial disability rating for her left knee status post-surgical intervention for exacerbation of patellofemoral syndrome.  Her left knee disability is currently rated at 10 percent disabling.  She is also seeking an increased disability rating for her right knee status post-surgical intervention for exacerbation of patellofemoral syndrome.  The Veteran's right knee is also rated at 10 percent disabling.  

The Veteran states that she experiences pain in her left knee that has worsened since surgery.  Post-surgical intervention she reports that she must wear a brace at all times to help with pain and instability.  She maintains that her left knee is unstable and frequently causes her to lose balance.  The Veteran also contends that she experiences severe pain in her right knee which requires constant medication for relief.  She also reports flare-ups several times a week which last for about two hours.  During these flare-ups, she reports severe pain, stiffness, and decreased motion of her knees.  She states that she can only walk for fifty yards before stopping.  She cannot climb stairs or a ladder.  She cannot stand for more a half hour, nor can she kneel or squat. 

The Veteran was provided a VA Examination where she reported being diagnosed with both patellofemoral syndrome and arthritis in both knees for seven years.  She reported constant, localized, sharp pain in both knees.  She described symptoms of weakness, stiffness, swelling, redness, giving way, and fatigability which she treated regularly with pain medication, ice, and knee braces.  Upon physical examination, the examiner found that the Veteran was limping and using a left knee brace.  The examiner noted tenderness in both knees.  He found the Veteran's flexion in her left knee to be 130 degrees with pain occurring at 125 degrees.  He found the Veteran's flexion in her right knee to be 140 degrees.  On both knees, the examiner found that the Veteran's joint function was additionally limited by pain and that pain had the major functional impact.  The examiner noted 2+ bilateral edema in the lower extremities with unknown etiology.  The anterior and posterior cruciate ligaments stability test of both knees was within the normal limits.  The medial and lateral meniscus test of both knees was within the normal limits.  The Veteran was diagnosed with bilateral patellofemoral syndrome.  The Veteran's claimed bilateral knee arthritis was diagnosed as bilateral knee strain as X-ray impressions did not show arthritic abnormalities.  See June 2009 VA Examination.  

Following the Veteran's disagreement with the original rating decision for her bilateral knee conditions, she was afforded a second VA examination.   The Veteran once again reported sharp pains in her knees, especially when standing, running, or climbing stairs.  She stated that since surgery on her left knee her condition has worsened, causing her to have to use a knee brace.  The Veteran reported flare-ups that make it difficult to move on some days.  The pain is sometimes so intense that she stays in bed.  The flexion in the Veteran's left knee was limited to 100 degrees and became painful at 90 degrees.  The flexion in the Veteran's right knee was limited to 100 degrees and became painful at 100 degrees. The Veteran's extension in her left knee was normal; however, painful motion began at 5 degrees.  The Veteran's extension in her right knee was normal and there was no evidence of painful motion.  The examiner found that the Veteran experienced tenderness or pain to palpation in both knees.  He also noted that the Veteran used leg braces on a constant basis.  X-ray testing confirmed prior findings that the Veteran did not have degenerative or traumatic arthritis.  See August 2012 VA Examination.  

In compliance with the Board's September 2014 remand, the Veteran received a third VA examination to specifically address the nature and severity of any additional functional limitations the Veteran experiences during flare-ups.  At that examination, the Veteran reported that she has flare-ups two to three times a week that last for about two hours.  She stated that these flare-ups make it difficult for her to flex her knees.  During the physical examination, the examiner noted that the Veteran wore a brace on a regular basis.  She found that the Veteran's range of motion in her left knee was abnormal.  Her flexion was limited to 90 degrees.  Her extension was from 90 to 0 degrees.  The range of motion in the Veteran's right knee was also abnormal.  Her flexion was limited to 100 degrees and her extension was from 100 to 0 degrees.  No pain was noted on the examination; however, it was not conducted during a flare-up.  

Although the examination was not conducted during a flare-up, the examiner did find that the examination supported the Veteran's statements describing functional loss during flare-ups.  The examiner noted that pain during flare-ups significantly limited the Veteran's functional ability.  She noted that the Veteran's left knee flexion during a flare-up was typically limited to 45 degrees and her extension was from 45 to 0 degrees.  Additionally, she noted that the Veteran's right knee flexion during a flare-up was limited to 50 degrees and her extension was from 50 to 0 degrees.  

The examiner found that the Veteran's bilateral knee condition impacted her ability to perform certain occupational tasks as she could only walk for 50 yards at a time before stopping to rest, could not climb stairs or a ladder, could only stand for a half hour at a time, and could not kneel or squat.  See December 2014 VA Examination.  

The Board finds that the symptomatology associated with the Veteran's service-connected left knee disability most nearly approximates, at most, a 20 percent evaluation, along with a separate 10 percent rating for instability.  The pertinent evidence of record shows that the Veteran has painful motion of the knee and some lateral instability is demonstrated by the use of a knee brace.  The provisions of 38 C.F.R. § 4.40 and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied under 38 C.F.R. §4.59.  A higher evaluation of 20 percent for limitation of flexion of the knees unless the evidence shows a limitation of flexion from 16 to 30 degrees or a limitation of extension of between 15 and 19 degrees.  The evidence of record does not show that the Veteran's flexion or extension of the left knee satisfies any requirement necessary for a 20 percent disability rating.  However, with consideration of the functional effects and functional loss upon the Veteran's knee during flare-ups, the Board finds it equivalent to flexion limited to 30 degrees and thus a 20 percent evaluation.  

Similarly, the Board finds that the symptomatology associated with the Veteran's service-connected left knee disability most nearly approximates a 20 percent evaluation, with a separate 10 percent rating for instability.  The pertinent evidence of record shows that the Veteran has painful motion of the knee and some lateral instability is demonstrated by the use of a knee brace.  

That is, after careful consideration of all the Veteran's assertions regarding the impact of her knee symptomatology on her functional range of motion, as this last examiner's comments regarding these limitations, the Board finds that the disability more nearly approximates the rating criteria reflected in a 20 percent rating based on limitation of flexion.  The evidence of record weighs against a finding of greater functional loss.  Similarly, the evidence shows that the bilateral disability is manifested, at most, by slight instability bilaterally.

The provisions of 38 C.F.R. § 4.40 and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied.  A higher evaluation of 20 percent for limitation of flexion of the knees unless the evidence shows a limitation of flexion from 16 to 30 degrees or a limitation of extension of between 15 and 19 degrees.  The evidence of record does not show that the Veteran's flexion or extension of the right knee satisfies any requirement necessary for a 20 percent disability rating.  However, with consideration of the functional effects and functional loss upon the Veteran's knee during flare-ups, the Board finds it equivalent to flexion limited to 30 degrees and thus a 20 percent evaluation.  In this regard, the Board has considered recent case law regarding the necessary testing and findings as to range of motion, and finds that the evidence already of record is sufficient upon which to determine the functional impairment caused by the service-connected disability.  As reflected above, the Board has granted additional benefit by resolving any doubt in the Veteran's favor regarding the functional impact of these disabilities. The Board grants the benefits for the entire period under appeal and finds that there are no distinct periods warranting even higher ratings, as the evidence weighs against greater loss of range of motion and instability at any time in appellate status, to include when considering flare-ups.


c. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. See 38 C.F.R. § 4.10.  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it. 38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable. 38 C.F.R. § 3.321 (b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The extraschedular determination must follow a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.   If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating. Thun, 22 Vet. App. 111.

In the present case, the Board finds that the Veteran's disability picture is reasonably contemplated by the rating schedule.

The Board recognizes that the Veteran's functional effects present difficulty in the Veteran's daily life.  Referral for extraschedular consideration cannot be made, however, because the rating schedule was purposely designed to compensate for effects, such as functional loss, of her bilateral knee disabilities in all spheres of her daily life, including at work and at home.  As shown above, the Veteran's knee and disabilities are primarily productive of pain, with issues standing for long periods of time, walking long distance, and climbing flights of stairs.  Notably, these signs and symptoms as discussed above, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DeLuca, Mitchell, supra.  Since the Veteran's disabilities are contemplated by the schedular criteria, the first prong of the Thun test is not satisfied.  Therefore, referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. There is thus neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In summary, the Veteran's disability picture is not shown to be exceptional or unusual. Therefore, referral for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321.


ORDER

An initial rating of 20 percent for a left knee disability to include status post-surgical intervention for exacerbation of patellofemoral syndrome is granted for the entire period on appeal.

A separate 10 percent rating for left knee instability is granted for the entire period on appeal.

An initial rating of 20 percent for a right knee disability to include status post-surgical intervention for exacerbation of patellofemoral syndrome is granted for the entire period on appeal.

A separate 10 percent rating for knee instability is granted for the entire period on appeal.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


